b
-


t

                OFFICE   OF THE ATTORNEY fiENERAL        OF TEXAS
1
                                   AUSTIN




    Honorable CllfforU B. Jones, President
    Texas Teohnologioal a0110ge
I   Lubbook, Texas
    Dear Sirr
                                           opir@-+-$98




         outo a. market

                                                                      ..__




                                                    ir   in   about




             From the marketing oontraot you anoloeed we quotm oer-
    tab pertinent provie$oner
                             fmuuwrIN0 a'omaT
                                    OF TIi8
                  TEXAS CERTIFIED SEE9 OROWERS ASSOCIATION
              "The Texas aertlfled Seea bowsrs IlssOoiPtion,
         a non-profit, co-operative-~sooiation, with its
.orableClifford B. Jones, page 2


  prinolpal.office and place of buslnees at Lubbock,
  in Lubbook County, Taxaa, herearter referred to a*
  *&eoolatlon9 and the undersigned, hereinafter re-
  farred to as 'Breedar'. AGREE:

       0. . .
        "2. The Breeder agrees to deliver to the Aa-
  soolation all of eaoh variety of State Certlfle&
  Grain Sol’ghum Seed now on hand or produoed by him
  or for him or aoqulred by him aa landlord or ten-
  ant for ten (10) orop years from and artier date of
  thle oontraot.
       ". . .
       ". . .

       *b. Title to such Grain 80rghusuSeed shall
  pase to the Association upon delivery. The &so-
  olatlon may borrow money and pledge the.Graln
  Sorghum Seed or other asseta a8 seourlty for loam.

      "5. The Asaoolation  shall re-sell aald Grain
 Sorghum Seed as it deems best under market oondi-
 tlons, and shall deduot from the prooeeda of sale
 thereof, f'relght,lnsuranoe, storage and interest,
 aa roll aa the cost of operating and maintaining
 the Aseoolatlon, and in addition thereto, in ths
 dlaoretlon or the,Board of Dlreotors reserves not
 to sxoeed fire (5) per oent of the gross re-sdle
 prloo or aata Grain Sorghum Sesd. All reserves
 shall beoome a permanent oontlnulng fund of the
 Asroolatlon, unleea distributed as and when oon-
 olwlrelg determined by the Board of Blreotors; and
 eaoh member*a lnteiest in such Res4ne fund shall
 be in prop~rtlon to his oontrlbution thereto as
 approved by the Board of Directors. The Breeder
 agrees that reserves deduoted under any previous
 marketing oontraot betwen him and the Asaoolatlon
 shall hereby beoome subjeot to the proVisions   of
 this oontraot.
       ". . .
       ". . .
 Honorable Cllrtord B, Jonas, page 3


           ". . .
             "9. Ir ror any rsason the Breeder falls or re-
      ruses to dsllver all or his State Csrtlfled Grain
      Sorghum Seed oovered by this oontraot as herein pro-
      vided, or sells any State aertlried Seed as individ-
      ual property or rails to report sales and to deliver
      prooruls  of Sales to Assoolation Seoretazy, then and
      in that eYsnt he shall be held to have braaohad his
      oontraot and shall pay to,the Assoolatlon liquidated
      damages in the sum or 250 per bushel on all Grain
      Sorghum Sesd withheld or sold, and a reasonable at-
      torney roe and oosts or stilt, whlah shall be due and
      payable at Lubbosk, Lubbook Oounty, Texas. Breeder
      rurthermore agrees in this ease to surrender his
      lloense to the State Seed ana Plant Board and dia-
      oontlnue &rowlng State Csrtlfled Seed, and must ra-
      turn all unused Assoolatlon Brand Bags to Assoolatlon
      at prevallIng.prIoe of bags at the time.
           *. . .
           *      *

           We haYe examined the statute8 oreating and alieotlllgthe
 College and wa.ara of the opinion the Board of Regen;; ;; :~PI&      ~_
 authority to enter into the oontraot you enolosed.
 that Artlole 2629 authorlses the College to 61~0 lnstrustlon in
 a&rloultural pureults, and Artlola 2631 make8 it the duty or the
 %oard to provide the raollltles that ~111 enable the student body
 to pursue oourses in tarm husbandry. These statutes do, or ooursa,
 authorize the College to mske it possible for the students to do
 orlgina ana rasearsh work ln agrioulture, such a8 the breeding
 and msrkatlng of sorghum seed. It is a wholly differant matter,
 horefer, when it is proposed In oonneotlon with that authorized
 Collage astIYlty to enter into a ooutraot with a prIYate agenop
 tar the marketing or Gollege or State property. ~Rspeoial.Iyls
 this true when the contract oontains 8 provlslonr.forliquldated
 damages and attorneys roes, or provides ror a oo~miss~on not ax-
 seeding flvs per sent ior the private oonoern18 serrloes.
             It seems to be will settled in Texas that uniYersitie8
   aad aollages, like othar oorporations, haYe 01ilJi
                                                    such powers as
   are @ante& in their oharters or by goYsr&tg StatuteS. R. B.
:, Spenoer a CO. Y. Thorp Springs Christlen College, 41 S.w. (26)
   482; 42 Tex. JUT., p. 821, sea. 4.
Honorable Clifford 8. Jones, pago 4


                                           oolleges and unlversl-
                                           or a stats oollege are
                                           ars purely creatures
or the constitution and laws or Texas. The only powers or ohar-
ters they oan have are those granted by the Lsglslaturs. Splawn
t. Woodard, 287 S.W. 677; 42 Tax. Jur., p. 822, sea. 5.
          ?lnally, ws point out that stats offloers oan make no
binding oontraot without prstlous authority oonferred by law.
State Y. Perlsteln, 79 8.W. (2d) 143; 38 Tex. JUT., p. 840, sea. 22.
          Sinoo uw hate oonsluded them Is no statutory  authority
for it, ws advise the College should not exeoute the oontraot.
                                       Very truly yours,
                                       ATTORNEY GENERAL OF TEXAS


                                       By   6*7+
                                                    Elbert Hooper
                                                        Ast3lstant

                                                                       '--